Case 5:20-cv-00038-JSM-PRL Document 74 Filed 12/11/20 Page 1 of 7 PageID 544




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               OCALA DIVISION

SHABANA HUSSAIN,

       Plaintiff,

v.                                                       Case No: 5:20-cv-38-Oc-30PRL

SULLIVAN BUICK-CADILLAC-GMC
TRUCK, INC., SYNERGY
MARKETING ADVISORS, INC. D/B/A
SYNERGY RESOURCE ADVISORS and
STRATICS NETWORKS, INC.,

       Defendants.


                                         ORDER

       THIS CAUSE comes before the Court upon Defendant Synergy Marketing

Advisors, Inc.’s Motion to Dismiss for Lack of Subject Matter Jurisdiction (Dkt. 58). The

Court, having reviewed the motion and response, and being otherwise advised in the

premises, concludes that the motion should be granted.

                                    BACKGROUND

       Plaintiff initiated this action against Defendants for alleged violations under the

Telephone Consumer Protection Act (“TCPA”). From January 2019 to October 2019,

Plaintiff alleges that she received approximately fifteen calls and voicemails with pre-

recorded messages to her cellular phone. The following is a transcript of one of the

voicemails that was left in Plaintiff’s voicemail box:

              Hello this is Tony Sullivan with Sullivan Buick GMC in Ocala
              calling regarding important time sensitive information about
Case 5:20-cv-00038-JSM-PRL Document 74 Filed 12/11/20 Page 2 of 7 PageID 545




                your vehicle. Please call us as soon as possible to discuss at
                352-414-0638, again the number 352-414-0638. Thank you,
                look forward to hearing from you.

(Dkt. 27, ¶ 32).     Plaintiff alleges that Defendant Synergy Marketing Advisors d/b/a

Synergy Resource Advisors (“Synergy”) was responsible for sending the pre-recorded

messages using Defendant Stratics Networks, Inc.’s system. Plaintiff further alleges that,

prior to transmitting the pre-recorded messages, Synergy consulted with and received

approval from Defendant Sullivan Buick-Cadillac-GMC Truck, Inc. as to the content of

the messages.

       Plaintiff alleges that she did not provide Defendants with her consent to be contacted

with pre-recorded calls. Plaintiff has been registered with the national do-not-call registry

since 2009. Plaintiff contends that “Defendants’ unsolicited prerecorded calls caused

Plaintiff actual harm, including invasion of her privacy, aggravation, annoyance, intrusion

on seclusion, trespass, and conversion.” (Dkt. 27, ¶ 42). Synergy filed a motion to

dismiss Plaintiff’s claims for lack of subject matter jurisdiction.

                                   LEGAL STANDARD

       “Rule 12(b)(1) motions to dismiss for lack of subject matter jurisdiction can be

asserted on either facial or factual grounds.” Carmichael v. Kellogg, Brown & Root

Services, Inc., 572 F.3d 1271, 1279 (11th Cir. 2009). Facial challenges are based solely

on the allegations in the complaint and the court must accept the complaint’s allegations as

true. Id. Where there is a factual attack on subject matter jurisdiction, the court may

consider extrinsic evidence such as deposition testimony and affidavits. Id. Because




                                              2
Case 5:20-cv-00038-JSM-PRL Document 74 Filed 12/11/20 Page 3 of 7 PageID 546




Synergy challenges this Court’s jurisdiction based on the allegations in the complaint, the

Court must therefore accept the allegations as true.

                                      DISCUSSION

       The TCPA generally prohibits robocalls to cell phones and home phones. But, in

2015, the TCPA was amended to allow robocalls that are made to collect government debt

(the “government-debt exception”):

       (b) Restrictions on use of automated telephone equipment

          (1) Prohibitions

          It shall be unlawful for any person within the United States, or any person
          outside the United States if the recipient is within the United States—

               (A) to make any call (other than a call made for emergency purposes
                   or made with the prior express consent of the called party) using
                   any automatic telephone dialing system or an artificial or
                   prerecorded voice—

                                           ***
                 (iii) to any telephone number assigned to a paging service, cellular
                       telephone service, specialized mobile radio service, or other
                       radio common carrier service, or any service for which the
                       called party is charged for the call, unless such call is made
                       solely to collect a debt owed to or guaranteed by the Untied
                       States;

47 U.S.C. § 227(b)(1)(A)(iii) (emphasis added).

       On July 6, 2020, the Supreme Court addressed the 2015 amendment to the TCPA

in Barr v. American Association of Political Consultants, Inc., 140 S. Ct. 2335, 2349 (2020)

(“AAPC”).     The Supreme Court concluded that the robocall restriction under §

227(b)(1)(A)(iii), with the government-debt exception, is unconstitutional because it favors

speech made for the purpose of collecting government debt over other speech. The


                                             3
Case 5:20-cv-00038-JSM-PRL Document 74 Filed 12/11/20 Page 4 of 7 PageID 547




Supreme Court concluded that the TCPA was an unconstitutional content-based restriction

as written when the statute was amended in 2015. To remedy the unconstitutional statute,

the Supreme Court severed the government-debt exception from the TCPA and left the

remainder of the TCPA intact.

       Synergy seeks dismissal of Plaintiff’s Amended Complaint because the TCPA was

unenforceable at the time the calls were made to Plaintiff. Specifically, Synergy contends

that the TCPA was unconstitutional and unenforceable from 2015 (when the TCPA was

amended to add the government-debt exception) to July 6, 2020 (the date of the Supreme

Court’s decision in AAPC). Because Plaintiff alleges that the calls at issue were from

January 2019 to October 2019, Synergy asserts that the TCPA was unenforceable at the

time the calls were made and this Court lacks jurisdiction to enforce any alleged violations

under TCPA.

       In response, Plaintiff claims that the Supreme Court’s severance of the government-

debt exception from the statute applies retroactively. Plaintiff relies upon footnote 12 of

the Supreme Court’s opinion in support her contention:

              As the Government acknowledges, although our decision
              means the end of the government-debt exception, no one
              should be penalized or held liable for making robocalls to
              collect government debt after the effective date of the 2015
              government-debt exception and before the entry of final
              judgment by the District Court on remand in this case, or such
              date that lower courts determine is appropriate. On the other
              side of the ledger, our decision today does not negate the
              liability of the parties who made robocalls covered by the
              robocall restriction.




                                             4
Case 5:20-cv-00038-JSM-PRL Document 74 Filed 12/11/20 Page 5 of 7 PageID 548




AAPC, 140 S. Ct. at 2355, n.12. According to Plaintiff, footnote 12 indicates that only the

government-debt exception itself was unconstitutional and a nullity, having no effect on

the remainder of the statute. As such, Plaintiff contends that Defendants can still be held

liable for robocalls pre-severance. Synergy, however, argues that footnote 12 is not

binding on this Court because it was only joined by 3 Justices and is dicta.

       Only two courts have addressed this issue since AAPC. Both the Northern District

of Ohio and the Eastern District of Louisiana concluded that it lacked subject matter

jurisdiction over alleged violations of the TCPA that occurred from the enactment of the

2015 amendment to the July 6, 2020 decision in AAPC. Lindenbaum v. Realgy, LLC, No.

1:19-cv-2862, 2020 WL 6361915 (N.D. Ohio Oct. 29, 2020); Creasy v. Charter Comm.,

Inc., No. 20-1199, 2020 WL 5761117 (E.D. La. Sept. 28, 2020). Neither the Eleventh

Circuit Court of Appeals nor other courts in this district have addressed this issue.

Synergy relies upon Lindenbaum and Creasy in support of its position.

       The Court concludes that the decisions in Lindenbaum and Creasy are instructive

on whether the Supreme Court’s severance of the government-debt exception applies

retroactively or prospectively. Lindenbaum and Creasy both concluded that footnote 12

was endorsed by only three Justices and is therefore non-binding obitur dictum. Both

cases also concluded that the Supreme Court’s severance of the government-debt exception

applies prospectively. As the Court noted in Lindenbaum, at the time the robocalls at issue

were made, the statute could not be enforced as written and a later amendment to a statute

cannot be retroactively applied. Lindenbaum, 2020 WL 6361915, at *7 (citing Grayned

v. City of Rockford, 408 U.S. 104, at n. 2 (1972) (Supreme Court considers the facial


                                             5
Case 5:20-cv-00038-JSM-PRL Document 74 Filed 12/11/20 Page 6 of 7 PageID 549




constitutionality of the statute in effect when the speech was undertaken, not the statute as

amended)); see also Creasy, 2020 WL 576117, at *5 (“the entirety of the pre-severance

version of § 227(b)(1)(A)(iii) is void because it itself was repugnant to the Constitution

before the Supreme Court restored it to constitutional health in APPC.”)            As such,

Lindenbaum and Creasy concluded that federal courts lack subject matter jurisdiction over

alleged violations from the enactment of the 2015 amendment to the July 6, 2020 decision

in AAPC. The Court agrees.

       The Court notes that the original TCPA statute restricted all robocall speech. The

2015 amendment, adding the government-debt exception, changed an otherwise valid

statute to an unconstitutional content-based restriction. AAPC, 140 S. Ct at 2347-48.

Thus, at the time Defendants engaged in the speech at issue in this case, Defendants were

subject to an unconstitutional content-based restriction. Because the Court is without

authority to enforce an unconstitutional statute, the Court lacks subject matter jurisdiction

over this action. See U.S. v. Baucum, 80 F.3d 539, 540-41 (D.C. Cir. 1996) (“once a

statute has been declared unconstitutional, the federal courts thereafter have no jurisdiction

over alleged violations (since there is no valid ‘law of the United States’ to enforce)”).

       It is therefore ORDERED AND ADJUDGED that:

       1.     Defendant Synergy Marketing Advisors, Inc.’s Motion to Dismiss for Lack

              of Subject Matter Jurisdiction (Dkt. 58) is granted.

       2.     This action is dismissed for lack of subject matter jurisdiction.

       3.     The Clerk of Court is directed to terminate all pending motions and to close

              this case.


                                              6
Case 5:20-cv-00038-JSM-PRL Document 74 Filed 12/11/20 Page 7 of 7 PageID 550




      DONE and ORDERED in Tampa, Florida, this 11th day of December, 2020.




Copies furnished to:
Counsel/Parties of Record




                                      7
